Cite as 2022 Ark. 56
                  SUPREME COURT OF ARKANSAS

                                              Opinion Delivered March 03, 2022
 IN RE ARKANSAS SUPREME COURT
 COMMITTEE ON MODEL JURY
 INSTRUCTIONS - CRIMINAL




                                      PER CURIAM

      Effective March 3, 2022, the following persons are appointed to the Arkansas

Supreme Court Committee on Model Jury Instructions – Criminal for three-year terms that

expire on March 3, 2025: Judge Mike Medlock of Van Buren, Erin Cassinelli of Little Rock,

David Raupp of Little Rock, Judge Alex Guynn of Pine Bluff, Caitlin Bennett of Little Rock,

David Ethredge of Mountain Home, Robby Golden of Little Rock, and Jeff Rosenzweig of

Little Rock. The Court expresses its appreciation to each of these members for his or her

willingness to serve on this important committee.

      The Court also expresses its appreciation to the following outgoing members whose

service on the committee and to the Court is now completed: Judge Tonya Alexander, Bill

Bristow, Louis Loyd, Larry D. Kissee, and Judge Herb Wright.